Response to Amendment
This Office Action is responsive to the amendment of 10/20/20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “can be” in line 8, which is not a positive limitation which thereby renders the claim indefinite. Applicant might overcome the rejection by substituting the term with –configured to--. Appropriate clarification and correction are required.
Claims 3-8 are also rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over MOREY et al.Pub. No.: US 2012/0193126), hereinafter, Morey in view of Pinkerton (US Patent 6,465,039) and further in view of Latimer et al. (US Patent 6,158,285) or Julio et al. (GB002531835A).

Regarding claim 3, Morey discloses the method of claim 1 wherein the bonding powdered material comprises nickel (see: par. 0016).
Regarding claim 4, Morey discloses the method of claim 1 wherein the bonding powdered material comprises cobalt. Note that cobalt a commonly known as  ferromagnetic material like iron or nickel. Therefore, using a cobalt would be obvious to one of the ordinary skill in the art.
Regarding claim 5, Morey discloses the method of claim 1 wherein the powdered material is comprised of particles having a size between two microns to one-hundred microns (see: par. 0020).

Regarding claim 7, Morey discloses the method of claim 6 further comprising the step of heating the gas and the powder near the nozzle end to at least 200 degrees Celsius to facilitate the bonding process (see: par. 0019).
Regarding claim 8, Morey discloses the method of claim 7 wherein the substrate is stainless steel (see: par. 0015-0016).
Response to Arguments
Applicant's arguments filed 10/20/20 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861